Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10090881 in view of Satarzadeh et al (US Patent No.: 9178552.
Current application 
Patent No.: 10090881 in view of Satarzadeh et al
6. A semiconductor device comprising:
1. A semiconductor device comprising: and 
A signal line having one end and another end; A first circuit coupled to the one end of the signal line, and to which a signal is to be supplied from the another end of the signal line; and
a signal line; a first circuit which is coupled to an end of the signal line and to/from which a signal is supplied from/to the signal line; and
a delay element wired-OR coupled to the one end of the signal line, and shaping a waveform such that a tail part of the waveform of the signal at the one end of the signal line is eliminated,
a delay element which is wired-OR coupled to an end of the signal line and which shapes a waveform of a signal at the end of the signal line,
(Although this patent fails to disclose “shaping a waveform such that a tail part of the waveform of the signal at the one end of the signal line is eliminated”, Satarzadeh et al discloses a delay element wire-OR coupled to the one end of a signal line (Fig. 6, label 120 is wire-OR coupled at label 630 to label 114-0. Fig. 1, label 120 shows the DFE of Fig. 6, where label 1058-1-1058-3 are delays.) shapes a waveform of the signal such that a tail part of the waveform of the signal at the one end of the signal line is eliminated (Fig. 1, label 120 shows a DFE that outputs the interference signal, where such interference found in the signal, label 111, is removed at label 102. Depending on the interference signal produced by label 130 of 120 and removed at label 102, the tail part of the waveform of the signal at the one end of the signal line, label 114-0, is removed or eliminated.) It would be obvious to one skilled in the art before the effective filing date of the application to modify the patent by shaping the waveform as disclosed by Satarzadeh et al so to eliminate interference.
Wherein the signal line has a first signal line and a second signal line transmitting a differential signal which complementarily changes with each other,
wherein the signal line has a first signal line and a second signal line transmitting differential signals which change complementarily,
wherein the first circuit has a differential circuit coupled to each of one end of the first signal line and one end of the second signal line, and
wherein the first circuit has a differential circuit coupled to the first and second signal lines, and
Wherein the delay element has: one end wired-OR coupled to the one end of the first signal line, and another end wired-OR coupled to the one end of the second signal line.
wherein the delay element has one end which is wired-OR coupled to an end of the first signal line and other end which is wired-OR coupled to an end of the second signal line.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655